Case 6:20-cv-00988-ADA Document 1-3 Filed 10/20/20 Page 1 of 15




                 Exhibit 3
         Case 6:20-cv-00988-ADA Document 1-3 Filed 10/20/20 Page 2 of 15

                                                                                                                                                USOO6526411B1

(12)   United States Patent                                                                                   (10) Patent No.:                               US 6,526,411 B1
       Ward                                                                                                   (45) Date of Patent:                                     Feb. 25, 2003

(54)    SYSTEMAND METHOD FOR CREATING                                                                              6,025,838 A                   2/2000 Bardon et al.
        DYNAMIC PLAYLISTS                                                                                          6,029,161 A                   2/2000 Lang et al.
                                                                                                                   6,041,311           A         3/2000   Chislenko et al.
(76) Inventor: Sean Ward, 14 W. Cedar St.,                                                                         6,049,777           A         4/2000   Sheena et al.
                                                                                                                   6,061,680           A         5/2000   Scherf et al.
               Alexandria, VA (US) 22301                                                                           6,092,049           A         7/2000   Chislenko et al.
        Notice:         Subject to any disclaimer, the term of this                                                6,118,450 A * 9/2000 Proehl et al. ............... 345/810
                                                                                                                   6,154,773 A                   11/2000 Roberts et al.
                        patent is extended or adjusted under 35                                                    6,192,340 B1                  2/2001 Abecassis ................ 455/185.1
                        U.S.C. 154(b) by 260 days.                                                                 6,230,192 B1                  5/2001 Roberts et al.
                                                                                                                   6,230.207 B1                  5/2001 Roberts et al.
(21) Appl. No.: 09/712.261                                                                                         6,240.459 B1                  5/2001 Roberts et al.
                                                                                                                   6,356,971                     3/2002 Katz et al. .................. 710/301
(22) Filed:     Nov. 15, 2000                                                                                      6.421,651                     7/2002 Tedesco et al.

                Related U.S. Application Data                                                     * cited by examiner
(60) Provisional application No. 60/165,726, filed on Nov. 15,                                    Primary Examiner Safet Metahic
        1999, provisional application No. 60/165.727, filed on Nov.                               ASSistant Examiner-Sana AL-hashemi
        15, 1999, and provisional application No. 60/166,039, filed                               (74) Attorney, Agent, or Firm Miles & Stockbridge P.C.;
        on Nov. 17, 1999.
                                                                                                  Edward J. Kondracki
(51) Int. Cl................................................. G06F 17/30
(52) U.S. Cl. ..................................... 707/102; 707/104.1                            (57)                                            ABSTRACT
(58) Field of Search ............................... 707/104.1, 102                               Method and System provided for creating a dynamic playlist
                                                                                                  including meta-data having potential association with a
(56)                    References Cited
                                                                                                  respective content item configured to be played on a content
                    U.S. PATENT DOCUMENTS                                                         player, and having dynamic addition of Subtraction of play
                                                                                                  list items. The System maintains a database of linkages
       5,157.643 A        10/1992 Suzuki                                                          between elements associated with content items as well as
       5,341,350 A         8/1994 Frank et al.                                                    weighted linkages between elements and respective proper
       5,408,448 A         4/1995 Carman
       5,633,839    A      5/1997   Alexander                                                     ties. The system is a hybrid content based and collaborative
       5,668,788    A      9/1997   Allison ....................... 345/173                       filtering System, wherein the insertion of a new item into the
       5,696,919    A     12/1997   Masuno et al.                                                 database results in the new item Sharing preference weights
       5,749,081.   A      5/1998   Whiteis                                                       and number of preferences associated with items pre
       5,793.980    A      8/1998   Glaser et al.                                                 existing in the database. Thus, an initial input query list of
       5,867,799 A         2/1999 Lang et al.                                                     items potentially results in the return of many content, called
       5,872,747 A         2/1999 Johnson                                                         a “dynamic playlist', has a high correlation with the user's
       5,872,850 A         2/1999 Klein et al.                                                    preference or with whatever other basis was used to frame
       5,918.223 A         6/1999 Blum et al.                                                     the input list, and individual content items on the dynamic
       5,930,768 A         7/1999 Hooban                                                          playlist may not have been previously experienced by the
       5,959.945. A         9/1999 Jkeunab                                                        USC.
       5,983,214 A         11/1999 Lang et al.
       5,986,979 A         11/1999 Bickford et al.
       5.987,525 A         11/1999 Roberts et al.                                                                                    24 Claims, 7 Drawing Sheets

                                                     i Dynamic Playlist Content Player System
                                                                Conte?t Player

                                                                                                      -         Playlist
                                                                          Output Dewice
                                                                                                  I          Local Content
                                                                                                      t-          tems
                                                                 Content Selection Program
                                                                                                              User Profiles
                                                         ?              Playback Program

                                                         it.         Sort & Culling Algorithas




                                                 Sori Server Systern                                      Content Provider System
                                                               3e)                        3.                        36                 2.
                                                                                                              Content
                                                      Sort Server
                                                                                    Bata Mining               Provider          Contentiteins
                                                                                    Algorithms                 Server
   Case 6:20-cv-00988-ADA Document 1-3 Filed 10/20/20 Page 3 of 15


U.S. Patent       Feb. 25, 2003          Sheet 1 of 7   US 6,526,411 B1




                           Communications
                                  interface
      Case 6:20-cv-00988-ADA Document 1-3 Filed 10/20/20 Page 4 of 15


U.S. Patent                                           Feb. 25, 2003                                   Sheet 2 of 7                       US 6,526,411 B1




                                                                                                           Data storage
                                                                                                           fe
                                                                                                                          Playlist

                                                                                                                      Local Content
                                                                                                                           items

                                                                                                           l
                                                                                                               g       User Profiles




                                                                Communications Link


 I 30

   Sort Server System                                                                                              Content Provider System
                            3 cy                                                                                               20               2 D.
                                                                                                                       Content
             Sort Server                                       Data Mining                                             Provider          Content items
                                                                Algorithms                                              Server



  ... sesssssasses aaassesses ups stoosese seaasenoassoovese season as at sees sess sees overe essessive




                                                                                          FIG. 2
   Case 6:20-cv-00988-ADA Document 1-3 Filed 10/20/20 Page 5 of 15


U.S. Patent        Feb. 25, 2003          Sheet 3 of 7         US 6,526,411 B1




              5 \?choose First Meta-Y
 FIG. 3             category in Playlist)

                     Retrieve Available
                          tens in
                       MetaCategory



                     (Optionally) Rankl
                       Cull Retrieved
                            items




                       insert items into
                         Play Queue




                                                          Move Next
                                                Yes      MetaCategory



                              No


                      (Optionally) Rank/
                         Cull Playlist
   Case 6:20-cv-00988-ADA Document 1-3 Filed 10/20/20 Page 6 of 15


U.S. Patent        Feb. 25, 2003          Sheet 4 of 7       US 6,526,411 B1


            S8         Pick First
 FIG. 4              MetaCategory


                        Perform
                    Recommendation
                     Search Focused
                          within
                      MetaCategory



                     (Optionally) Rankl
                        Cull Results




                      insert items into
                        Play Queue




                                                          Move Next
                       MetaCategories            Yes     MetaCategory



                              NO



                       (Optionally) Rankl
                          Cull Playlist
   Case 6:20-cv-00988-ADA Document 1-3 Filed 10/20/20 Page 7 of 15


U.S. Patent               Feb. 25, 2003         Sheet 5 of 7             US 6,526,411 B1



                                                9 -
   Ite
             Playlist                   Content items           Content Player



         t
              Content Selection Program

     I).
                   Playback Program


     il         Sort & Culling Algorithms




                                                                                   td ()

             Output Device                                 Communications Link




                                                                  Sort Server




                               FIG. 5
   Case 6:20-cv-00988-ADA Document 1-3 Filed 10/20/20 Page 8 of 15


U.S. Patent              Feb. 25, 2003   Sheet 6 of 7                           US 6,526,411 B1




         So     Choose First 2
                Items in Playlist        FIG. 7


                    Both terms in
                 Elements Table?                                  Sid




                                           insert New Pair Link
         S25                                 of Strength 1.       S4
                                                increment
                     and item 22           Totallinks of tem2
                                                  by 1


                                                                                 Advance One in
                                                                                 input List (item 2   33.7
                   increment Existing                             Yes            B       item 1,
           S5          Link by 1.           More terms in                       Newtern Becomes
                        increment            input List?                               item2)
                   Totalinks often
                          2 by 1
                                                                                            S28
                                                      No                Done Seeding
   Case 6:20-cv-00988-ADA Document 1-3 Filed 10/20/20 Page 9 of 15


U.S. Patent           Feb. 25, 2003              Sheet 7 of 7                 US 6,526,411 B1
                                                                    FG. 3

                       Pick a Seed User
              S39 /         Profile




                         Compare Seed
                       against all Profiles


                       Rank all Compared
              S 41          Profiles by
                        Similarity to Seed
                              Profile



                           Cluster Most
               S42     Similar Profiles with
                           Seed Profile




            S43         Count Frequency of
                           all elements in
                         clustered profiles


                         Use most frequent
                         items to build Hash
                         profile to represent



                            in hash profile
                          table, and remove
            S45          seed and clustered
                         profiles from Profile


                                                         Move Next User
                             More Profiles              Profile and make it
                                Left?             Yes
                                                         the Seed Profile     5 it -

                                      No
      Case 6:20-cv-00988-ADA Document 1-3 Filed 10/20/20 Page 10 of 15


                                                     US 6,526,411 B1
                               1                                                                       2
      SYSTEMAND METHOD FOR CREATING                                     creating a dynamic playlist including meta-data having
            DYNAMIC PLAYLISTS                                           potential association with a respective content item config
           CROSS-REFERENCE TO RELATED                                   ured to be played on a content player.
                  APPLICATIONS                                             The System maintains a database of linkages between
                                                                        elements associated with content items as well as weighted
   The present application claims the benefit of U.S. Provi             linkages between elements and respective properties. The
sional Application No. 60/165,726 filed Nov. 15, 1999. That             System is a hybrid content based and collaborative filtering
application and the present inventor's U.S. Provisional                 System, wherein the insertion of a new item into the database
Application Nos. 60/165,727 and 60/166,039 filed respec                 results in the new item Sharing preference weights and
tively on Nov. 15, 1999 and Nov. 17, 1999 are hereby                    number of preferences associated with items pre-existing in
incorporated by reference. The present application also                 the database. Thus, an initial input query list of items
incorporates by reference the present inventor's application            potentially results in the return of many content items
Ser. No. 09/712,261 and the No. 60/165,727 Provisional                  available from one or more content providers, wherein the
Application) filed concurrently here with.                              retrieved content, called a “dynamic playlist', has a high
         BACKGROUND OF THE INVENTION                               15   correlation with the user's preference or with whatever other
                                                                        basis was used to frame the input list, and individual content
  1. Field of the Invention                                             items on the dynamic playlist may not have been previously
   The present invention relates generally to a System and              experienced by the user.
method for music and/or Video playback, and more                           A dynamic playlist is a list of items that can be played in
particularly, providing to the user recommendations of items            linear order, as is done with a traditional playlist, or in more
which have not yet been Sampled by the user, based on a list            exotic Sequences after application of Sorting or ordering
of items already Sampled by the user, utilizing a method for            algorithms. User profiles can be applied to the Sorting
the dynamic addition, Subtraction and Sorting of a queue of             process, i.e., by ranking items based on the user's meta-data,
items for playback.                                                     which can include usage patterns or explicit preferences, and
   2. Description of Related Art                                   25   further, by order reflected by usage of other users.
   The concept of a playlist is old, i.e. a Static list of items           The most useful aspect of a dynamic playlist is the
to be played one by one through its entirety, in the order              dynamic addition and Subtraction of playlist items. This is
listed in the playlist. So far, only rudimentary attempts at            accomplished by accepting at least one meta category
dynamic playback have been made, consisting mainly of                   defined as a Set of at least one criterion, where each criterion
randomizing the order in which Selections from the playlist             has a potential association with a content item, and retriev
are played. Some attempts have been made to let people                  ing from at least one content provider a first result Set of
quickly create playlists based on particular artists, or                meta-data fitting any of the criteria, wherein the first result
albums, or styles of music. However, all of them are still a            Set enables acquisition of content items to be played. Next,
Static list after they are created, and don’t automatically             a filtered first result Set is calculated by application of a
reorder themselves in a pleasing way, or incorporate new           35   collaborative filtering query algorithm to the first result Set,
content which would fit with them as it is made available.              and then the filtered first result set is added to the dynamic
Additionally, any slightly complex concept Such as building             playlist. Next, the System Seeds a next meta-category, if any,
a playlist which contains more than one piece of meta-data,             with the result Set and repeating the retrieving, calculating,
Such as, for example, more than one artist, typically requires          inserting and Seeding StepS until all meta-categories have
complex Boolean logic Statements to build, making Such             40   been processed. In accordance with this method, an initial
playlist creation processes inaccessible to those unskilled in          meta-category of Selection preferences potentially results in
Boolean techniques.                                                     the return of many content items available from one or more
   A System is needed that is easy to use, adapts to personal           content providers, wherein the retrieved content has a high
tastes, and can easily add or Subtract music or videos, as they         correlation with the user's preference or with whatever other
become available. Such a System should provide more than           45   basis was used to frame the meta-category.
random Sorting and shuffle-play options to overcome the                    The collaborative filtering query algorithm can be
deficiencies of a Static playlist, So that the playlist becomes         arranged to include the dynamic playlist itself, which
dynamic.                                                                becomes especially meaningful Subsequent Successive play
   It is therefore a principal object of the present invention          list updates. The algorithm can also include user play pattern
to provide a dynamic playlist System and method for a              50   data including manual intervention detected during playing
dynamic playlist of digital items that automatically adds               of contents associated with the dynamic playlist, or rating
items to, or Subtracts items from, the playlist, as the items           data indicative of preference or distaste for Selected content
become available.                                                       items.
  An object of the present invention is to provide the                    The method for creating a dynamic playlist also includes
dynamic playlist System where the data items are music or          55   accessing a database configured to include meta-data
Video items.                                                            elements, wherein each element defines at least one rela
  Another object of the present invention is to provide a               tionship between a user and a respective content item,
dynamic playlist that dynamically adapts to usage patterns.             identifying at least one meta-category from the database, and
  Another object of the present invention is to provide a               updating the database to include at least parts of the dynamic
dynamic playlist that dynamically adapts to personal pref          60   playlist.
CCCS.                                                                      The method for creating a dynamic playlist also includes
  Another object of the present invention is to provide a               applying a reordering algorithm to the filtered first result Set
dynamic playlist that is easy to use.                                   to obtain the dynamic playlist. The ordering algorithm is
                                                                        Selected from a group of algorithms including a ranking
            SUMMARY OF THE INVENTION                               65   algorithm, a random element removal algorithm, a retention
  The above objects are obtained according to the present               of top N most popular elements algorithm, and a pairing Sort
invention in which a method and System is provided for                  algorithm.
      Case 6:20-cv-00988-ADA Document 1-3 Filed 10/20/20 Page 11 of 15


                                                       US 6,526,411 B1
                               3                                                                       4
   In a separate embodiment, a respective Second result Set                  FIG. 7 is a logic flow diagram of a Sample pairing Sort
is obtained for each meta-category, wherein the respective                Seed algorithm according to the present invention;
Second result Set includes meta-data identifying all content                 FIG. 8 is a simplified logic flow diagram of a hash
items fitting any at least one criterion of each meta-category.           clustering System according to the present invention.
An ordering algorithm is applied to the Second result Set to
obtain the dynamic playlist.                                                         DETAILED DESCRIPTION OF THE
   The pairing Sort algorithm begins with Selecting a first and                        PREFERRED EMBODIMENTS
Second item from the playlist, determining if both elements                  A simplified arrangement of components of the dynamic
are in an elements table, inserting whichever element is                  playlist system 100 according to the present invention is
missing into the elements table, incrementing by 1 a pair link            schematically shown in FIG. 1, which includes a dynamic
between the first and Second elements, and incrementing by                playlist content player 10, a content provider System 20, and
1 a counter associated with the Second element. If a pair link            a Sort Server 30, all interconnected by a communications
exists between the first and Second items, the algorithm                  interface 40. Any number of computers 10, 20, and 30 can
inserts a new pair link of Strength 1 between the first and               be interconnected according to the present invention. For
Second items and increments by 1 a counter associated with           15
                                                                          example, multiple client computerS 10 can obtain content
the second item. If a pair link does not exist between the first          provided by one or more content provider computers 20.
and Second items, and if another item remains in the playlist,               Communications interface 40 can be any type of bus,
the algorithm identifies the first item as the Second item and            local area network, wide area network, or a global network
the other item as the Second item. The Sequence is repeated               Such as the Internet. Alternatively, communications interface
until no items remain in the playlist.                                    40 includes wireleSS communications, Satellite connections,
   Alternatively, the input Set can either be associated with             or any other connection means, and is not shown in detail as
other input Sets by a profile ID, or be a Seed user profile, i.e.,        Such interfaces are well-known and commonly used in
a single individual or Source that Submits the input Sets, or             conjunction with distributed Systems.
the input Set is simply collected on a Stand-alone basis. This       25      In a dynamic playlist, the playlist items can be played in
allows the creation of aggregate profiles between a Series of             linear order, as is done with a traditional playlist, or in more
queries or Seed actions. Finally, if the action is a query,               exotic Sequences after application of Sorting or ordering
Several profile ID's could be used to create a composite view             algorithms. For example, the playlist items can be Sorted by
of the multiple profiles, Such as, for example, to find a Song            grouping frequency, i.e., application of a pairing Sort to the
both a husband and wife would enjoy.                                      items. User profiles can be applied to the Sorting process,
   The pairing Sort algorithm as applied to at least one user             i.e., by ranking items based on the user's meta-data, as
profile begins with Selecting a Seed user profile, and pro                discussed later, in connection with FIG.8. The items can be
ceSSes the Steps of comparing the Seed user profile against all           ranked by other user order frequencies, Such as, for example,
available profiles, ranking all compared profiles by Similar              the order reflected in use by other users. While these all
ity to the Selected Seed profile, clustering the most similar        35   create a much more interesting playback order, Somewhat
profiles with the Seed profile, counting the frequency of all             like having a disk jockey who understands both the music/
elements in the clustered profiles, building a hash profile of            Videos and the perSon listening/watching them, the most
the most frequent items to represent each respective cluster,             useful aspect of a dynamic playlist is the dynamic addition
placing the respective hash profile in a hash table, removing             and Subtraction.
the Seed and clustered profiles from the profile list, identi        40      Specifically, meta-elements can be added to the playlist,
fying a next user profile, if available, as the Seed user profile,        Such as with music, the addition of an artist to the playlist.
and continuing the Sequence until no profiles are available.              Then, when the playlist is used, the playlist queries a main
       BRIEF DESCRIPTION OF THE DRAWINGS                                  Server for the existence of content relating to that meta-data.
                                                                          I.e. adding an artist or group would add the entire given artist
   These and other features of the present invention and the         45   or groups content to the playlist, or would add the content
attendant advantages will be readily apparent to those hav                not removed by anti-links (listed dislikes) existing in a
ing ordinary skill in the art, and the invention will be more             user's profile. Additionally, it could be configured to add the
easily understood from the following detailed description of              content that was highest ranked as returned by a collabora
the preferred embodiments taken in conjunction with the                   tive filtering query focused on the rest of the playlists
accompanying drawings, wherein like reference characters             50   content, up to a certain number of Songs. What this would
represent like parts throughout the Several views.                        allow is the creation of themed playlists that were random,
   FIG. 1 is a highly simplified Schematic drawing of com                 yet fit together. Additionally, it would allow users to Sub
ponents of the dynamic playlist system 100 according to the               Scribe to artists and automatically have their playlists
present invention;                                                        updated with new content, Such as when an artist releases a
   FIG. 2 is a simplified Schematic drawing showing more             55   new Song, by having playlists which contained the meta
details the system shown in FIG. 1;                                       category of a particular artist included in their playlist. That
                                                                          would be a valuable opportunity for both users and artists to
   FIG. 3 is a logic flow diagram of the basic mode dynamic               COnnect.
playlist algorithm according to the present invention;                      A playlist could also be made entirely of meta-elements.
   FIG. 4 is a logic flow diagram of the recommendation              60   For example, it could contain two artists (a meta-category).
mode dynamic playlist algorithm according to the present                  First the system would build a result list of all the elements
invention;                                                                which have the meta-categories which are in the playlist,
  FIG. 5 is a schematic drawing of the recommendation                     Such as all the Songs an artist has produced. Next, a
mode dynamic playlist algorithm according to the present                  collaborative filtering query could be executed on the result
invention;                                                           65   list, to rank and/or cull the items that the current user would
  FIG. 6 is a Schematic drawing of a Sample pairing Sort                  most enjoy in the list. After that, various randomization or
System according to the present invention;                                ordering algorithms could be applied to make the playlist
      Case 6:20-cv-00988-ADA Document 1-3 Filed 10/20/20 Page 12 of 15


                                                     US 6,526,411 B1
                               S                                                                      6
“flow” in an effective manner from item to item. For                      The content provider system 120 includes a content
example, the pairing sort described in FIG. 6, to be described          provider Server 20, which is a local Storage System 22
later, could be executed. A playlist made in that manner                configured for Storing content items, Such as, for example,
would be fresh each time it was played, as it would pick new            audio or video content items. The content items Stored on
content and alter its playback order each time it was used.             content provider system 20 are stored in any of the known
   Additionally, Several ranking and/or culling techniques              data Storage models, Such as, for example, a relational
can be applied to the generated playlists before or during              database. Stored content items are associated with respective
playback. For example, a pairing order Sort could be applied            meta-information, both of which can be accessed over
to the playlist, which would have the effect of ordering it in          communication interface 40 by content Selection program 11
the most popular order. Therefore, musical pieces could be              located on content player 10. AS discussed in detail below,
ordered to flow in the manner that most people have ordered             retrieved content items optionally can be post-processed by
them, which will most likely result in the most compatible              data mining relational algorithms 32 located on Sort Server
ordering. A Sample pairing Sort routine is shown in FIG. 6,             30 and Sorting and culling algorithms 14 associated with the
to be described later. Additionally, the most incompatible              content player 10, and then output on output device 13. Any
elements could optionally be discarded from the sorted list.       15   of the known relational algorithms can be used in connection
                                                                        with the present invention and all variations of algorithm
   AS another example, a popularity Sort could also be                  type and installation configurations are intended to be
applied, wherein the results are then ranked based on Overall           included within the Scope of the present invention, Such as,
popularity among all listeners, or the Subset closest to the            for example, the Firefly system as disclosed in U.S. Pat. No.
current playlist creator. AS another option, the least popular          5,749,081, the Hey systems as disclosed in U.S. Pat. Nos.
items could be culled, or given higher weightings if the user           4,870,579 and 4,996,642, or the approaches in the Rose
desired. Other common Sort mechanisms, Such as by artist,               system as disclosed in U.S. Pat. No. 5,724,567. All varia
random, meta-category, least popular, or album ordered                  tions of algorithm type and installation configurations are
could also be implemented.                                              intended to be included within the scope of the present
   FIG. 2 shows the arrangement of FIG. 1 in greater detail,       25   invention.
including a simplified Schematic diagram of the major                      A sort server system 130 includes a server 30 configured
functional components of the dynamic playlist system 100.               to run profile based Subjective recommendation or data
The arrangement of FIG. 2 is one of many possible arrange               mining algorithms 32, which also are not shown in detail, as
ments of the functional elements of the present invention               their use is well-known and commonly used in the art of
and Serves to facilitate their description and general concept          collaborative and recommendation filtering. Alternatively,
of the present invention. Other arrangements will be                    algorithms 32 can be located at any of the three computers
described later.                                                        10, 20, and 30, provided sufficient computational power and
   The dynamic playlist System 100 is conceptionally orga               network throughout are available. The sort server 30 is
nized into three Separate Systems, including a dynamic                  comprised of a known collaborative filtering engine and a
playlist content player System 110 and content provider            35   pairing sort system, as described in FIGS. 6 and 7.
Server System 120 arranged to operate in a known client                    It should be understood that the present invention might
server mode. Sort server system 130 is optional to the extent           be readily adapted for alternate embodiments and modes of
that its function is to provide Sophisticated filtering Services        operation. For example, the content Selection program 11
by way of collaborative filtering algorithms, and operates in           and playback program 12 could be accomplished using the
Support of the dynamic playlist content player System 110 in       40   directory Structure of a hard drive, or the indexed database
those embodiments calling for Such Services. Moreover,                  of content to which a user has acceSS. The dynamic playlist
content item Storage can be a shared function with local                System could be implemented in a variety of devices and
Storage being locally accessible by dynamic playlist content            mediums. For example, a computer program written in any
player system 110 with additional content being accessible              of the many languages Such as C++, that would allow
from remote Storage associated with one or more content            45   advanced data structures on any platform that would allow
provider systems 120.                                                   content playback, could Serve as the playlist content player
   The dynamic playlist client system 110 includes a content            10. Another form of the playlist content player 10 could take
player 10, which includes known devices for playback of                 the form of a set top television box, or be within a stereo
audio or Video files, taking the form of popular computer               Sound System, with the database of available titles being
programs for use on personal computers, as well as inte            50   Stored either within the devices themselves, or on a remote
grated Video and audio Stereo systems. In the preferred                 Server System, which, potentially, can also serve the content.
embodiment, content player 10 is operably connected to a                Additionally, aspects of the sort server system 130 and the
content Selection program 11 and a playback program 12                  content provider System 120 can be integrated into the
arranged to operatively control peripheral devices including            content player system 110.
an output device 13, which can be any device configured to         55      FIG. 3 is a simplified flow diagram illustrating operation
play or display file objects Such as, for example, audio,               of one embodiment, the basic form, in which only a content
graphic, and Video files. Video files can include motion                provider 120 and a playlist consumer 110 are required. At
picture films, computer games, and the like. Content player             Step S1, when a playlist is executed, the playlist consumer
10 also includes, and is operably responsive to, known input,           picks a Seed meta-category from the playlist. At Step S2, It
display, memory, and processor devices commonly associ             60   then queries available content providers for all content
ated with computers. Content player 10 includes a data                  pieces fitting the Seed meta-category. At Step S3, optionally,
Storage device 15 configured to operate one of any type of              it then applies ranking or culling algorithms to the results,
data Storage model, including, but not limited to, a relational         Such as randomly removing elements, or only keeping the
data base. Regardless of the data Storage model employed,               top N most popular result items. Next, at step S4 it inserts
data Storage device 15 includes Storage of a meta-data             65   the results into the play queue, and continues at Steps S5 and
playlist 16, optional Storage of local content items 17, and at         S6 to the next meta-category in the playlist and repeats the
least one user profile 18, all to be described later.                   process. Finally, at Step S7, it performs an optional ranking
      Case 6:20-cv-00988-ADA Document 1-3 Filed 10/20/20 Page 13 of 15


                                                     US 6,526,411 B1
                              7                                                                       8
or culling Sort on the play queue, Such as randomizing the              their respective individually stored content. The content
play order, and begins playback. This mode of operation can             provider systems 120 include a known indexed database of
be implemented in a non networked environment, but is leSS              content items and respective meta-information. The content
powerful than the recommendation mode of operation, to be               provider System is implemented using a relational database
described next, as it cannot apply advanced Sort routines to            such as, for example, the Oracle TM relational database. The
the playlist. However, it does allow a playlist can be unique           content providerS Serve their available content by any known
each time it is expanded, and can add new content without               means, Such as, for example, through a Streaming media
having to modify the playlist when the content providers                server like RealServer'TM or via known direct http streaming
make new content accessible.                                            Systems, Such as Icecast".
  FIG. 4 is a simplified flow diagram illustrating operation               In the preferred embodiment, a user using system 50
of one alternate embodiment, called the recommendation                  builds a playlist containing both local content items and
form, in which a third System element, Sort Server System               Streamable items. The playlist is a Stored index of meta-data
130, is added to the basic form illustrated in FIG. 3. The              elements each having an association with Separately Stored
addition of a central sort server system 130 allows advanced            one or more content items. The content items may be Stored
profile based collaborative filtering or pairing Sort queries to   15   locally or are Streamable from a remote content provider.
be performed upon the dynamic playlists. In operation, the              The meta-data elements can be of any configuration, and
recommendation form playlist expansion is similar to that of            preferably include descriptors of at least one associated
the basic form, with the addition of the more Sophisticated             content item and optionally include descriptorS relating to
Sort algorithms ranking and culling results after each Step.            preferences of one or more users.
   At Step S8, a meta-category is chosen as the Seed from the              When the user plays the playlist, the playlist is submitted
playlist. At Step S9, the content providers are queried for             to the sort server system 130, which performs the algorithm
available content in the Seed meta-category and then the                described in connection with FIG. 2 to expand all meta
                                                                        categories into Specific content items, by drawing upon the
result content list is ranked and culled by performing a                content available from the user's locally Stored content pool
collaborative filtering query based on any Static items within     25   and from Streaming content providers. The System the
the playlist, with any results not in the content list received         returns the expanded playlist to the jukebox program, which
from the content providers discarded. At optional step S10,             then uses the playlist like a Standard Static playlist.
any additional ranking or culling algorithms can be                     Optionally, when the user expresses dislike for a particular
performed, Such as randomly discarding Some elements, or                content item, either by Skipping the item or through a rating
ranking based on raw popularity. Next, at steps S11-S13 the             System, the System records Such instances in the meta-data
content list is inserted into the play queue, and the next              asSociated with the user, i.e., the user profile. Upon resub
meta-category in the playlist is chosen. At that point the              mission of the playlist to the Sort Server, a new playlist now
proceSS is repeated, using the results currently in the play            adapted to the expressed tastes of the playlist listener is
queue to seed a collaborative filtering request after each list         generated and the rejected content items are not Selected
of available content pieces is returned from the content           35   based on the updated user profile. After the user Stops or
providers. Upon Seeding the play queue with all meta                    playS completely through the playlist, the list is Submitted to
categories, a final ranking and culling pass can be                     the Sort Server to execute a pairing algorithm, described in
performed, using any of the common playlist manipulation                connection with in FIGS. 6 and 7, to allow the pairing sort
algorithms, and optionally, a pairing Sort algorithm, to be             engine shown in FIG. 6 to further adapt to how the user
described in connection with FIGS. 6 and 7.
                                                                   40   ordered the playlist.
  Finally, playback can commence. AS items are played                      FIG. 6 is a simplified Schematic diagram of a Sample
back from the play queue, the System also reports to the Sort           pairing Sort engine Suitable for use by dynamic playlist
server that the user has listened to the item, to allow the             system 100 to further adapt to how the user ordered the
collaborative filtering System to increase its understanding            playlist. Other pairing algorithms which produce compa
of the content. Additionally, each time two Songs are listened     45   rable results are also suitable in the present invention. CPU
to in Sequence, their pairing is Submitted to the Sort Server's         60 receives input 62 in the form of the playlist as executed
pairing Sort System to allow the pairing Sorted to increase its         by the user using dynamic contest content player System
understanding of the content as well.                                   110. CPU 62 applies a flow order sort algorithm, or pair sort
   FIG. 5 is a preferred rearrangement of the “client-server'           algorithm, illustrated in FIG. 7, to input 62 and updates
configuration shown in FIG. 2, wherein elements in common          50   elements table 64 and pairs table 66, stores the result for
between FIGS. 2 and 5 share common reference numerals.                  further use and optionally makes the result available on
Dynamic playlist content player 50 Serves as content player             display 68.
10 and further includes local content Storage functionality as             FIG. 7 is a simplified flow diagram of the flow order sort
well as operating to access content Stored remotely at                  algorithm used in the Sample pairing Sort engine shown in
content provider 120. This jukebox style arrangement               55   FIG. 6. At step S20, system 100 selects the first two items,
includes a program configured to access aspects of Sort                 item 1 and item 2, in the playlist. At steps S21 and S22, if
server 30 and content provider system 20. The content                   it is determined that both items (elements) are not in the
player 10 is operably connected with content Selection                  elements table 64 shown in FIG. 6, then the missing items(s)
program 11, the playback program 12, at least one Sorting               are inserted into table 64. At steps S23-S25, the system
and culling algorithm program 14, Stored content items 22,         60   increments a weight between the first item and the Second
and an output device 13.                                                item. This is accomplished, by determining that both items
   In operation, the dynamic playlist content player System             are in the elements table and whether a pair link exists
50 preferably is connected over the Internet to a separate sort         between item 1 and item 2. If a pair link does not exist, then
Server System 130, and is configured to access both local               at Step S24, a new pair link of Strength 1 is inserted between
content 22 and available Streamable content 22 from content        65   items 1 and 2 and a Total links counter of item 2 is
provider Systems 120. Thus, many content players can                    incremented by 1. If a pair link does exist between items 1
access any of multiple content provider Systems as well as              and 2, then at Step S25, the existing link in incremented by
      Case 6:20-cv-00988-ADA Document 1-3 Filed 10/20/20 Page 14 of 15


                                                     US 6,526,411 B1
                               9                                                                      10
1 and the Total Links counter of item 2 is incremented by 1.               6. A method for creating a dynamic playlist, the dynamic
In either case, after the appropriate insertion Step, Step S26          playlist including meta-data having association with a
determines whether more items exist in the playlist. If yes,            respective content item configured to be played on a content
at Step S27, the inquiry is advanced by one item in the                 player, the method comprising the Steps of
playlist So that item 2 becomes item 1 and a new item                      accepting at least one meta-category, Said at least one
becomes item 2. If no more items remain in the playlist, then                 meta-category being a Set of at least one criterion, Said
at step S28, the sort ends.                                                   at least one criterion having a potential association with
   FIG. 8 is a simplified flow diagram of a hash clustering                  a content item;
System according to the present invention in which Succes
sive seed profiles are compared with all profiles. At step S39,           retrieving from at least one content provider a result Set of
the dynamic playlist system 100 selects a user profile 18                    meta-data fitting any Said at least one criterion, wherein
from Storage 17 and at Step S40, compares the Seed against                   Said result Set enables acquisition of content items
all profiles available to system 100. At step S41, all com                   asSociated with Said meta-data;
pared profiles are ranked by Similarity to the Selected Seed               inserting the result Set to Said dynamic playlist; and
profile. At Step S42, the most Similar profiles are clustered      15
                                                                           Seeding a next meta-category, if any, with the result Set
with the seed profile, and at step S43, the frequency of all                  and repeating Said retrieving, inserting and Seeding
elements in the clustered profiles are counted. At Step S44,                  StepS until all meta-categories have been processed.
the most frequent items are used to build a hash profile to                7. The method for creating a dynamic playlist set forth in
represent each respective cluster, and at Step S45, the                 claim 6 wherein, the method further comprises applying a
respective hash profile is placed in a hash table and the Seed          reordering algorithm to the result Set to obtain the dynamic
and clustered profiles are removed from the profile list. If            playlist.
more profiles are left to be considered, then at step S46,                 8. The method for creating a dynamic playlist set forth in
Select the next user profile, make it the Seed profile, and             claim 7 wherein Said reordering algorithm is Selected from
continue the Sequence at Step S40.                                      a group of algorithms including a ranking algorithm, a
   While this invention has been described in conjunction          25   random element removal algorithm and a retention of top N
with Specific embodiments thereof, it is evident that many              most popular elements algorithm.
alternative modifications and variations will be apparent to               9. The method for creating a dynamic playlist set forth in
those skilled in the art. Accordingly, the preferred embodi             claim 6 further comprising the Step of applying an ordering
ments of the invention as set forth herein are intended to be           algorithm to the dynamic playlist.
illustrative, not limiting. Various changes may be made                    10. The method for creating a dynamic playlist set forth
without departing from the true Spirit and Scope of the                 in claim 6 wherein Said ordering algorithm is a random
invention as defined in the following claims.                           reordering algorithm.
  What is claimed is:                                                      11. The method for creating a dynamic playlist set forth in
  1. A dynamic playlist computer System for creating a                  claim 6 wherein said at least one content provider is a
dynamic playlist comprising:                                       35
                                                                        provider Selected from a group of providers including a local
  a Storage component configured to Store an elements table             music collection, a central content Server, and a peer-to-peer
     and a pairs table;                                                 computer System.
  a first component configured to accept at least one meta                 12. A method for creating a dynamic playlist, the dynamic
     category, Said at least one meta-category being a set of           playlist including meta-data having association with a
     at least one criterion, Said at least one criterion having    40
                                                                        respective content item configured to be played on a content
     a potential association with a content item;                       player, the method comprising the Steps of
  a Second component configured to retrieve from at least                  accepting at least one meta-category, Said at least one
     one content provider a resultSet of meta-data fitting any               meta-category being a Set of at least one criterion, Said
     Said at least one criterion, wherein Said result Set                     at least one criterion having a potential association with
     enables acquisition of content items associated with          45        a content item;
     Said meta-data;                                                      retrieving from at least one content provider a result Set of
   a third component configured to insert the resultSet to Said              meta-data fitting any Said at least one criterion, wherein
      dynamic playlist; and                                                  Said result Set enables acquisition of content items
   a fourth component configured to Seed a next meta                         asSociated with Said meta-data;
      category, if any, with the result Set.                       50     calculating a filtered result Set by application of a col
   2. The dynamic playlist client system set forth in claim 1                laborative filtering query algorithm to the result Set,
further comprising a fifth component configured to reorder                inserting Said filtered result Set to Said dynamic playlist;
the dynamic playlist after insertion of the at least one content             and
item into the dynamic playlist.                                           Seeding a next meta-category, if any, with the result Set
   3. The dynamic playlist client system set forth in claim 1      55       and repeating Said retrieving, calculating, inserting and
further comprising a sixth component configured to reorder                  Seeding StepS until all meta-categories have been pro
the dynamic playlist after insertion of the at least one content             cessed.
item into the dynamic playlist.                                            13. The method for creating a dynamic playlist set forth
   4. The dynamic playlist client system set forth in claim 3           in claim 12 wherein the collaborative filtering query algo
further comprising a component for culling the at least one        60   rithm includes user play pattern data, Said user play pattern
content item, whereby at least one of the at least one content          including at least one manual intervention detected during
item is removed.                                                        playing of contents associated with the dynamic playlist.
   5. The dynamic playlist client system set forth in claim 1              14. The method for creating a dynamic playlist set forth
further comprising a Sort Server configured to perform                  in claim 12 wherein Said at least one content provider is a
collaborative filtering and paring Sort calculations, Said Sort    65   provider Selected from a group of providers including a local
Server being connected to Said client component over the                music collection, a central content Server, and a peer-to-peer
communications interface.                                               computer System.
        Case 6:20-cv-00988-ADA Document 1-3 Filed 10/20/20 Page 15 of 15


                                                     US 6,526,411 B1
                             11                                                                      12
   15. The method for creating a dynamic playlist as set forth              at least one criterion having a potential association with
in claim 14 wherein the collaborative filtering query algo                  a content item;
rithm includes rating data, Said rating data being indicative            retrieving from at least one content provider a result Set of
of preference and distaste for Selected content items.                      meta-data fitting any Said at least one criterion, wherein
   16. The method for creating a dynamic playlist set forth                 Said result Set enables acquisition of content items
in claim 15 wherein, the method further comprises the step                  asSociated with Said meta-data, Said at least one content
of applying a first reordering algorithm to the filtered result             provider being a provider Selected from a group of
Set.
   17. The method for creating a dynamic playlist set forth                 providers including a local music collection, a central
in claim 16 wherein Said first reordering algorithm is                      content Server, and a peer-to-peer computer System;
Selected from a group of algorithms including a ranking                  calculating a filtered result Set by application of a col
algorithm, a random element removal algorithm, a retention                  laborative filtering query algorithm to the result Set,
of top N most popular elements algorithm, and a pairing Sort             applying a reordering algorithm to the filtered result Set,
algorithm.                                                                  Said reordering algorithm being Selected from a group
   18. The method for creating a dynamic playlist set forth       15        of algorithms including a ranking algorithm, a random
in claim 17 further comprising the Step of applying an                      element removal algorithm, a retention of top N most
Second reordering algorithm to the dynamic playlist.                        popular elements algorithm, and a pairing Sort algo
   19. The method for creating a dynamic playlist set forth                 rithm;
in claim 18 wherein Said Second reordering algorithm is a
random reordering algorithm.                                             inserting Said filtered result Set to Said dynamic playlist;
   20. The method for creating a dynamic playlist set forth                 and
in claim 19 wherein each instance of Said meta-data com                  Seeding a next meta-category, if any, with the result Set
prises an element and Said pairing Sort algorithm comprises                and repeating Said retrieving, calculating, inserting and
the Steps of:                                                              Seeding StepS until all meta-categories have been pro
   Selecting a first and Second element from the playlist;        25        cessed.
   determining if both elements are in an elements table and             23. The method for creating a dynamic playlist set forth
     inserting whichever element is missing into the ele               in claim 22 wherein each instance of Said meta-data com
       ments table;                                                    prises an element and Said pairing Sort algorithm comprises
   incrementing a weight between the first element and the             the Steps of:
       Second element, and                                                Selecting a first and Second element from the playlist;
   determining that another element remains in the playlist               determining if both elements are in an elements table and
     and if present, identifying said first element as said                  inserting whichever element is missing into the ele
       Second element and Said another element as Said Second               ments table;
     element, and repeating Said determining, incrementing        35     incrementing a weight between the first element and the
      and inserting StepS until no elements remain in the                   Second element, and
     playlist.                                                           determining that another element remains in the playlist
   21. The method for creating a dynamic playlist Set forth                and if present, identifying Said first element as Said
in claim 20 wherein Said at least one meta-category is at least             Second element and Said another element as Said Second
one user profile having associated elements, the method           40         element, and repeating Said determining, incrementing
further comprising the Steps of:                                             and inserting StepS until no elements remain in the
   Selecting a Seed user profile;                                            playlist.
   comparing the Seed user profile against all available                  24. The method for creating a dynamic playlist Set forth
     profiles,                                                         in claim 23 wherein Said at least one meta-category is at least
                                                                  45   one user profile having associated elements, the method
   ranking all compared profiles by Similarity to the Selected
     Seed profile;                                                     further comprising the Steps of:
   clustering the most similar profiles with the Seed profile;            Selecting a Seed user profile;
   counting the frequency of all elements in the clustered                comparing the Seed user profile against all available
     profiles,                                                    50
                                                                             profiles,
   building a hash profile of the most frequent items to                  ranking all compared profiles by Similarity to the Selected
     represent each respective cluster;                                      Seed profile;
   placing the respective hash profile in a hash table;                   clustering the most Similar profiles with the Seed profile;
   removing the Seed and clustered profiles from the profile              counting the frequency of all elements in the clustered
       list;                                                      55         profiles,
   identifying a next user profile, if available, as the Seed             building a hash profile of the most frequent items to
     user profile, and                                                       represent each respective cluster;
   continuing Said comparing through identifying StepS until              placing the respective hash profile in a hash table, remov
     no profiles are available.                                   60         ing the Seed and clustered profiles from the profile list;
   22. A method for creating a dynamic playlist, the dynamic              identifying a next user profile, if available, as the Seed
playlist including meta-data having association with a                      user profile, and
respective content item configured to be played on a content              continuing Said comparing through identifying Steps until
player, the method comprising the Steps of                                   no profiles are available.
   accepting at least one meta-category, Said at least one        65
     meta-category being a Set of at least one criterion, Said                                k   k   k   k   k
